TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 30, 2021



                                       NO. 03-20-00076-CV


                  Brazos River Authority and The State of Texas, Appellants

                                                  v.

              City of Houston; and Sylvester Turner, in his Official Capacity as
                          Mayor of The City of Houston, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH;
                 DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 30, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.